                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                              Magistrate Judge N. Reid Neureiter

Civil Action No: 19-cv-00282-DDD-NRN                 Date: August 16, 2019
Courtroom Deputy: Stacy Libid                        FTR: Courtroom C205

 Parties:                                            Counsel:

 SHELLY STUBBS, an individual,                       Katherine Beckman

      Plaintiff,

 v.

 KRATOS RT LOGIC, INC., a Delaware                   David Gartenberg
 corporation,                                        Erin Webber

      Defendant.


                                   COURTROOM MINUTES


TELEPHONIC DISCOVERY HEARING

1:34 p.m.          Court in session.

Court calls case. Appearances of counsel.

This matter is before the Court regarding discovery disputes outlined in a Joint
Discovery Statement that was directly emailed to Chambers and attached to these
minutes.

Arguments by counsel.

For the reasons set forth on the record, it is

ORDERED: Plaintiff shall respond to Interrogatories #10, #16, and #17 and provide
         requested authorizations within 10 days.

ORDERED: Defendant shall submit a bill of costs regarding sanctions pursuant to Rule
         37, for the preparation of the Joint Discovery Statement and for
         preparation for this Discovery Hearing on or before September 6, 2019.
             Defendant shall send the bill of costs to Plaintiff’s counsel in advance.
             Plaintiff will have a chance to object.

1:59 p.m.    Court in recess.

Hearing concluded.
Total in-court time: 00:25

*To order transcripts of hearings, please contact either Patterson Transcription
Company at (303) 755-4536 or AB Court Reporting & Video, Inc. at (303) 629-8534.




                                            2
